DETAILED ACTION
Response to Amendment
The Amendment filed September 24, 2021 has been entered. Claims 1, 3 and 5 – 14 are pending in the application with claims 2, 4 and 15 being cancelled. The amendment to the claims have overcome the objections and 112 rejections set forth in the last Non-Final Action mailed May 24, 2021.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities.  Appropriate correction is required.
Claim 3, line 3, “cavities” should read --cavity--.
Claim 3, line 4 and claim 5, line 3: “the compressor” should read --the fluid compressor--.
Claim 3, line 4: “said plurality of cavities” should read --said plurality of the at least one cavity--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3 and 5 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “the cavity” in line 4 from the end of the claim. It is unclear as to whether the claimed cavity is same or different from “at least one cavity” claimed in line 16 of the claim. For examination purposes, it is interpreted to be the same.
Claim 1 recites the limitation “the electronic component” in lines 3-4 from the end of the claim. It is unclear as to whether the claimed electronic component is same or different from “at least one electronic component of the fluid compressor” claimed in lines 17-18 of the claim. For examination purposes, it is interpreted to be the same.
Claim 1 recites the limitation “wherein the at least one cavity extends longitudinally at least partially along the channels for the flow of the fluid to be compressed to form the at least one integrated housing” in lines 25-26. The claim is indefinite because it is unclear as to what element or feature is forming the at least one integrated housing. The claim is examined as best understood by the examiner, i.e. the at least one cavity which forms the at least one integrated housing extends at least partially in a longitudinal direction along the channels for the flow of the fluid to be compressed.
Claims 3 and 5 – 14 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 – 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 8,931,304 – herein after Beers) in view of Thompson et al. (US 9,537,363 – herein after Thompson) and Telakowski et al. (US 2010/0287958 – herein after Telakowski).
In reference to claim 1, Beers teaches a heat pump (10, in fig. 1; it is to be noted that the preamble of the claim recites the intended use of the claimed compressor system; compressor 10 of Beers is usable as a heat pump) including a two-stage, high speed fluid compressor (20/34 and 24/36) comprising: 
a case (25; this case is houses compressors and motor; Col. 2, lines 23-25) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30); 
a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on said shaft, said first compression wheel forming a first compression stage (as seen in fig. 1) and said second compression wheel forming a second compression stage (as seen in fig. 1); and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft, 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor, said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with the fluid to be compressed flowing in the channels. 

    PNG
    media_image1.png
    711
    1170
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Beers to show claim interpretation.
It is implicit that the compressor of Beers has electrical components, such as wires, circuit board. 
While Beers is silent on as to specific electrical components other than the motor and stator, as such is silent on as to the limitation “wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the fluid compressor, said integrated housing extending towards the inner wall to allow said at least one electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall”, Thompson teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Thompson teaches the electric compressor, wherein the case (motor housing 50 + compressor housings) includes at its surface at least one cavity (within walls 120, in fig. 2) forming at least one integrated housing arranged to receive at least one electronic component (105; as seen in fig. 3) of the compressor.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the electrical components in Beers within a cavity of the case as taught by Thompson
Therefore, Beers, as modified, further teaches the heat pump: wherein said integrated housing (using the teaching of Thompson) extending towards the inner wall to allow said at least one electronic component to be cooled by the fluid to be compressed flowing in the channels with the inner wall, (see 112b above for the claim interpretation of the following limitation) wherein the at least one cavity extends longitudinally at least partially along the channels for the flow of the fluid to be compressed to form the at least one integrated housing, and wherein at least a part of a lower surface of the cavity is positioned between the electronic component of the fluid compressor and the channels along a longitudinal length of the at least one cavity to allow the at least one electronic component to be cooled by the fluid to be compressed flowing in the channels [once the integrated housing of Thompson is provided on the outer circumferential wall of the case surrounding the motor of Beers, the claimed features will be inherently present].
Beers teaches the heat pump, wherein the inner wall of the inner housing has a circular cross-section.
Beers further remains silent on wherein the motor has hollows in its external face, said hollows forming with said inner wall said channels for flow of the fluid to be compressed.
However, Telakowski teaches a two-stage compressor system (see figs. 2, 3 and ¶18), wherein the case includes a through inner housing (i.e. portion of casing 30 around motor stator section 36) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (only stator an inner wall (46) arranged to form, with the motor, channels (58) between at least the inner wall and the motor (see figs. 2 and 3), said channels extending between the first compression stage (with impeller 24) and the second compression stage (with impeller 26) allowing the motor to be cooled on contact with fluid (fluid flow 58) to be compressed flowing in the channels, and wherein the motor has hollows (58) in its external face spaced apart an entire circumference of the external face (in view of figs. 2 and 3) , said hollows forming with the inner wall (46) the channels for flow of the fluid (flow 58) to be compressed (see figs. 2, 3 and ¶18).
It would have been obvious to the person of ordinary skill to modify the motor of Beers in the modified pump of Beers by providing its external face with hollows as taught by Telakowski for the purpose of cooling the stator portion of the motor more efficiently.
In reference to claim 3, Beers, as modified, teaches the heat pump, wherein (see figs. 2 and 3 of Thompson) the case includes, on a same surface defining its upper inner face (see fig. B below), a plurality of the at least one cavity each forming an integrated housing arranged to receive the at least one electronic component (105) of the compressor, said plurality of cavities being arranged at least above and at least on one side of the inner wall of the case (top side of the inner wall of the case 50).

    PNG
    media_image2.png
    1051
    974
    media_image2.png
    Greyscale

Figure B: Edited fig. 3 of Thompson to show claim interpretation.
In reference to claim 5, Beers, as modified, teaches the heat pump, wherein the fluid compressor includes at least one plate
In reference to claim 6, Beers, as modified, teaches the heat pump, wherein the at least one integrated housing includes a strip spring (see figs. 3 & 5 of Thompson: 112+125; this structure is interpreted to be a strip spring because when fastener 125 is removed, lug 112 will show spring characteristic to some extent) arranged to keep the at least one electronic component disposed inside said at least one integrated housing resting against a wall of the at least one integrated housing in a direction of the inner wall.
In reference to claim 7, Beers, as modified, teaches the heat pump, wherein the fluid compressor includes an upper cover (165; of Thompson) for closing an upper face of the case, said upper cover being positioned on a side of the at least one electronic component (on the top side of the electrical components) of the fluid compressor.
In reference to claim 8, Beers teaches the heat pump, wherein the motor includes a stator (40) and a rotor (38) and wherein there is provided at least one orifice (72; in fig. 2) arranged to allow the fluid to be compressed flowing in the channels to enter the motor and to flow between the stator and the rotor and at least one orifice (64; in fig. 1) arranged to allow the fluid to be compressed to exit the motor and to rejoin said channels after cooling the motor (as seen in fig. 1).
In reference to claim 9, Beers teaches the heat pump, wherein the shaft (58) is rotatably mounted on the case with at least a front radial bearing (56: journal bearing; on left in fig. 1), a back radial bearing (56; on right in fig. 1) and an axial bearing
In reference to claim 10, Beers teaches the heat pump, wherein there is provided at least one orifice (see fig. 2: flow path 50) arranged to allow the fluid to be compressed flowing in the channels to flow in proximity respectively to the front radial bearing, the back radial bearing and the axial bearing, and at least one orifice (64; in fig. 1) arranged to allow the fluid to be compressed to rejoin said channels after cooling said front radial bearing, back radial bearing and axial bearing.
In reference to claim 13, Beers teaches the heat pump, wherein the fluid compressor (see fig. A above) includes a front radial bearing bracket and a back radial bearing bracket, arranged to be positioned around the shaft, respectively at a front and at a back of the motor, wherein the front radial bearing bracket includes at least a first slot positioned facing a second slot provided on the front radial bearing {second slot being provided on the right side of the front radial bearing}, said first slot and said second slot being arranged to receive a front bearing O-ring joint, and in that wherein said back radial bearing bracket includes at least a third slot positioned facing a fourth slot provided on the back radial bearing {second slot being provided on the left side of the front radial bearing}, said third slot and said fourth slot being arranged to receive a back bearing O-ring joint (as seen in fig. A above or fig. 1: the O-rings “indicated by small circle schematic” can be seen in the asserted slots).
In reference to claim 14, Beers teaches the heat pump, wherein the front radial bearing bracket comprises a fifth slot provided for passage of air (fluid), and wherein the back radial bearing bracket includes a sixth slot provided for the passage of air (fluid) {as seen in fig. 1 or fig. A above: asserted bearing brackets .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Thompson, Telakowski and Beers et al. (US 2012/0051957 – herein after Beers II).
Regarding claim 11,
Beers, as modified, remains silent on the axial bearings being an aerodynamic bearing.
However, Beers II teaches a two stage compressor, wherein the axial bearing (40+38) is an aerodynamic bearing and wherein, on at least one of its faces, said axial bearing has first grooves (40) arranged to create an air film (see ¶16).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic axial bearing in Beers with aerodynamic axial bearing as taught by Beers II in order to obtain the predictable result of withstanding the axial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Regarding claim 12,
Beers, as modified, remains silent on the radial bearings being aerodynamic bearings.
However, Beers II teaches a two stage compressor, wherein the front radial bearing (41) and the back radial bearing (41) are aerodynamic bearings and wherein, facing the front radial bearing and the back radial bearing, the shaft has 

    PNG
    media_image3.png
    1064
    1065
    media_image3.png
    Greyscale

Figure C: Edited fig. 1 of Beers II to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic radial bearings in Beers with aerodynamic radial bearings as taught by Beers II in order to obtain the predictable result of withstanding the radial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Response to Arguments
The arguments filed September 24, 2021 with respect to claim 1 have been fully considered but they are not persuasive. The applicant has presented the same arguments 
Arguments on page 9, last 8 lines – page 10, lines 1-7:
Examiner’s response: 
In response to the above applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the last office action as well as in the current office action, one of ordinary skill in the art would provide the passages 58 of Telakowski on the motor’s external face (i.e. on the outer .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746